Citation Nr: 1013301	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
laxity relating to surgical repairs for osteochondrosis of 
the tibial tuberosity, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
osteoarthritis of the left knee, currently evaluated as 10 
percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Brother


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1989 to June 
1992.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In August 2005, a formal RO hearing was held, at which the 
appellant testified. A transcript of the hearing is of 
record.

In a June 2007 statement, the appellant indicated that he 
wished to file claims for entitlement to service connection, 
to include as secondary to his service-connected left knee 
disabilities, for hypertension, fatty liver disease, a right 
knee condition, erectile dysfunction, and depression.  The 
record does not indicate whether these issues have been 
adjudicated by the AOJ.  Therefore, the issues are referred 
to the AOJ for adjudication.

In July 2007, the Board received a June 2007 letter from 
A.M., M.D., a January 2007 Mount Clemens Regional Medical 
Center Radiology Report.  The Board also received a June 2007 
letter from T.V., M.A., which had previously been submitted.  
The Board notes that VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  There 
is no evidence that the appellant waived RO jurisdiction over 
the June 2007 letter from A.M. and January 2007 Mount Clemens 
Radiology Report.  However, as the claim is being remanded 
for further development, there is no prejudice to the 
appellant.

The issues of entitlement to service connection, to include 
as secondary to the appellant's service-connected left knee 
disabilities, for hypertension, fatty liver disease, a right 
knee condition, erectile dysfunction and depression, being 
referred have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased evaluation for left 
knee laxity relating to surgical repairs for osteochondrosis 
of the tibial tuberosity, currently evaluated as 10 percent 
disabling, and entitlement to an increased evaluation for 
degenerative osteoarthritis of the left knee, currently 
evaluated as 10 percent disabling, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of his claim for entitlement to TDIU is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his 
appellant for entitlement to TDIU and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for entitlement to TDIU and 
it is dismissed.


ORDER

The appeal for entitlement to TDIU is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist appellants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the appellant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the appellant is expected to obtain any 
such evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 
3.159, and 3.326(a), see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA.  Specifically, 
there appear to be outstanding Social Security Records.  A 
September 2005 private University of Michigan medical record 
reflects that the appellant had applied for benefits from the 
Social Security Administration (SSA).  As such, VA has been 
put on notice of the possible existence of relevant SSA 
records.  The claims folder reflects that the RO requested 
the records from the SSA in November 2005, and made a follow-
up request in December 2005.  However, there is no indication 
that the SSA responded to the RO's request, and there are no 
SSA records in the claims folder.  Because the SSA records 
may be pertinent to the adjudication of the appellant's 
increased rating claims, the Board finds that reasonable 
efforts should be made to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has 
a duty to obtain SSA records when they may be relevant).

Additionally, the Board finds the record is inadequate to 
determine the current state of the appellant's left knee 
disabilities.  Lay statements and medical records submitted 
by the appellant indicate that the appellant's left knee 
disabilities may have worsened since his previous VA 
examination in February 2005, more than five years ago.  
Specifically, an August 2005 letter from J.P., D.O., reflects 
that the appellant has had an increasing loss of knee 
function.  A September 2005 University of Michigan medical 
record reflects that the appellant's left knee had range of 
motion of 5 degrees to 90 degrees.  In contrast, the 
appellant's left knee had a full range of motion of 0 degrees 
to 90 degrees in the February 2005 VA examination.  In a May 
2007 letter, J.P., D.O., reported that he had noticed a 
functional decline in the appellant's ability over the past 
three years.  Lay statements submitted in June 2007 from the 
appellant's wife, father and mother in-law, co-worker, and 
friend also indicate that they observed an increase in the 
symptoms of the appellant's left knee disabilities, such as 
falling while walking with increasing frequency.  In an 
August 2005 hearing, the appellant's brother stated that the 
appellant's knee condition was getting worse.  The brother 
had observed the appellant falling when his leg gave out.  
Lay witnesses are competent to comment on symptoms capable of 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  As there is medical and lay evidence that 
the appellant's left knee disabilities may have worsened and 
the most recent VA examination was more than five years ago, 
the Board finds that the February 2005 VA examination is not 
sufficiently contemporaneous for purposes of evaluating the 
nature and severity of the appellant's left knee disability 
and left knee osteoarthritis.  The appellant is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a VA examination is 
necessary prior to appellate adjudication of this issue.

Finally, since the time notice pursuant to the VCAA was last 
provided to the appellant in February 2005 and March 2006, 
further guidance has been issued by the Court and the U.S. 
Court of Appeals for the Federal Circuit as to the 
requirements for VCAA notice in increased ratings claims.  A 
corrective VCAA notice letter should therefore be issued to 
the appellant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), overruled in part sub. nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) notice 
relative to the issue on appeal, in 
accordance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), overruled in part 
sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The VCAA 
notice should specifically: (1) inform the 
appellant that to substantiate his 
increased rating claims, he must provide, 
or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
appellant's employment; (2) inform the 
appellant that disability ratings will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from 0 percent to as much as 100 percent 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment; and (3) provide examples 
of the types of medical and lay evidence 
relevant to establishing entitlement to 
increased compensation.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
appellant's claim for disability benefits, 
including any medical records used to make 
the decision.  If the search for these 
records yields negative results, this fact 
should be clearly noted in the claims 
folder.  Also, provide the appellant with 
notice of any inability to obtain these 
records.

3.	Schedule the appellant for a VA 
examination by a physician with 
appropriate expertise to determine the 
following: 

*	Determine the current degree of 
severity of his service-connected (1) 
left knee laxity relating to surgical 
repairs for osteochondrosis of the 
tibial tuberosity; and (2) 
degenerative osteoarthritis of the 
left knee.  Conduct all testing and 
evaluation needed to make this 
determination.  

*	All indicated studies, including X-
rays and range of motion studies in 
degrees, should be performed. 

*	In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and to the extent possible the 
examiner should assess the degree of 
severity of any pain.

*	The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any lateral instability or 
recurrent subluxation of the left 
knee.  The examiner should also 
determine if the left knee locks, and 
if so, the frequency of the locking.

*	Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  The 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree 
of additional range of motion loss.

*	The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the appellant 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

*	The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the appellant's 
ability to work.  

The VA examiner is requested to provide a 
thorough rationale for the opinion 
provided.  The examiner should review the 
claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issues on 
appeal of entitlement to an increased 
evaluation for left knee laxity relating 
to surgical repairs for osteochondrosis of 
the tibial tuberosity and degenerative 
osteoarthritis of the left knee.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


